Citation Nr: 0007380	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-32 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the spine.  

2.  Entitlement to a temporary total convalescent rating 
based on laminectomy surgery performed on June 7, 1995 under 
the provisions of 38 C.F.R. § 4.30.  

3.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1954 
to December 1957.  

This appeal arises from two separate decisions of the 
Philadelphia, Pennsylvania, regional office (RO).  First, by 
a May 1996 rating action, the RO granted an increased 
disability evaluation for the veteran's service-connected 
lumbosacral strain from a noncompensable level to 40 percent, 
effective from November 1995.  In addition, by an August 1998 
rating action, the RO denied the issues of entitlement to 
service connection for degenerative disc disease of the spine 
and entitlement to a temporary total evaluation  under the 
provisions of 38 C.F.R. § 4.30.  


FINDINGS OF FACT

1.  The record contains no competent medical evidence 
associating the degenerative disc disease of the veteran's 
spine to his military service or to his service-connected 
lumbosacral strain.  

2.  On June 7, 1995, the veteran underwent L3-L4-L5 
decompressive laminectomies for lumbar spinal stenosis, a 
nonservice-connected disability.  

3.  The highest possible schedular evaluation has been 
assigned for the veteran's severe lumbosacral strain.  




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative disc disease of the veteran's spine is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).  

2.  A temporary total convalescent rating based on 
laminectomy surgery performed on June 7, 1995 under the 
provisions of 38 C.F.R. § 4.30 is not warranted.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1999).  

3.  A disability rating greater than 40 percent for 
lumbosacral strain is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321, 4.71a, Diagnostic Codes 
5293 and 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection For
Degenerative Disc Disease Of The Spine

The threshold question that must be resolved is whether the 
veteran has presented evidence that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  Competent evidence 
demonstrating that a disability is due to, or was aggravated 
by, an already service-connected disability will also make a 
claim of service connection well grounded.  38 C.F.R. 
§ 3.310(a).

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Throughout the current appeal, the veteran has essentially 
asserted that service connection for degenerative disc 
disease of his spine is warranted.  In particular, he has 
contended that his service-connected lumbosacral strain has 
developed into an "osteoarthritic condition."  See, e.g., 
August 1996 hearing transcript (T.) at 1, 8-10, 18.  

The service medical records reflect some complaints of back 
pain as well as a finding of right costovertebral angle 
tenderness in the veteran's back in September 1957.  However, 
the service medical records are negative for complaints of, 
treatment for, or findings of degenerative disc disease of 
the veteran's spine.  In fact, at the November 1957 
separation examination, the veteran specifically denied ever 
having experienced arthritis or a bone, joint, or other 
deformity.  Furthermore, this evaluation demonstrated that 
the veteran's spine was normal.  

The veteran was discharged from active military duty in 
December 1957.  A June 1958 examination demonstrated marked 
tenderness over his lumbar region.  During a one-and-a-half 
month hospitalization from July to August 1958 for 
genitourinary problems, a physical examination illustrated 
marked costovertebral angle tenderness of the veteran's back 
which was bilateral but especially noted on the left.  X-rays 
taken of the veteran's lumbosacral spine were negative.  The 
attending physician diagnosed musculoskeletal instability of 
the lumbosacral area.  This diagnosis was later confirmed 
during a two-week hospitalization between September and 
October 1962 for chronic prostatitis.  

At a March 1965 VA examination, the veteran complained of a 
"back condition."  X-rays taken of his lumbosacral spine 
were normal.  In particular, the radiologist reviewing the 
radiographic films concluded that they showed no arthritic 
change, congenital anomaly, or intervertebral disc disease.  
The examiner who was conducting the examination concluded 
that the evaluation of the veteran's back was negative.  At a 
VA orthopedic examination conducted two years later in March 
1967, the veteran reported having continued pains in the 
lower part of his back "from time to time."  X-rays taken 
of his lumbosacral spine was normal.  The radiologist 
specifically stated the veteran's intervertebral spaces were 
"of normal width."  The examiner concluded that no 
orthopedic back condition was discernible on examination that 
day.  

A December 1994 private medical record reflects the veteran's 
complaints of low back pain and the attending physician's 
suspicion of degenerative disc disease of the lumbosacral 
spine with possible lumbosacral stenosis and herniated 
nucleus pulposus.  Another document dated in the same month 
includes a nephrologist's conclusion that the veteran's pain 
does not have a renal etiology but "could be secondary to 
degenerative disease of the spine."  (In this regard, the 
Board notes that, subsequently, in December 1996, a VA 
examiner concluded that the veteran's back condition (as 
defined by the nephrologist in 1994) "has no relationship to 
his kidney disorder . . . [or] to his chronic prostatitis.")  

Magnetic resonance imaging completed on the veteran's lumbar 
spine in January 1995 showed multi-level disc bulges with 
central stenosis from L2-3 through L4-5 as well as bilateral 
neural foraminal stenosis from L3-4 through L5-S1.  
Electromyograph (EMG) and nerve conduction velocity (NCV) 
studies performed two months later in March 1995 revealed 
bilateral (right greater than left) L5, S1 lumbar 
radiculopathies.  A private examination conducted in August 
1995 resulted in the following pertinent 
diagnoses:  status-post lumbar laminectomy for lumbar 
stenosis, disc disease and spinal stenosis of the lumbar 
spine, and cervical stenosis of the cervical spine.  

In March 1996, the veteran was accorded a VA spine 
examination.  X-rays taken of his lumbar spine at that time 
showed minor spondylotic change with degenerative disc 
disease at L4-5, status-post laminectomy at L3 through L5, 
apophyseal joint sclerosis, and hypertrophy of the lower 
lumbar spine.  The examiner diagnosed post-operative 
herniated nucleus pulposus as well as degenerative disc 
disease of the lumbosacral spine with decreased range of 
motion.  

In an August 1996 letter, a private physician explained that 
he had treated the veteran two months earlier.  Additionally, 
the physician noted the veteran's history of back pain for 
many years and stated that the development of spinal stenosis 
necessitated laminectomies and laminotomies between the 
third, fourth, and fifth lumbar and first sacral vertebrae in 
1995.  The physician also stated that x-rays have shown, in 
pertinent part, these laminectomies as well as degenerative 
disc disease in the veteran's lumbar spine.  

In August 1997, the veteran underwent a VA spine examination.  
X-rays taken of his lumbar spine showed moderate degenerative 
joint disease and a laminectomy defect involving L3 through 
L5.  The examiner, who appeared not to have access to the 
veteran's claims folder, stated that the veteran "has had 
back surgery, most likely a laminectomy, which proved to be 
largely unsuccessful" and that the veteran "continues to 
have low back pain which radiates into both of his legs."  
The examiner diagnosed "post-op" lumbosacral strain, 
"post-op" laminectomy with marked decreased range of 
motion, and degenerative disc disease with spinal stenosis 
and with marked decreased range of motion and pain radiating 
into the extremities.  

In a September 1997 document, a VA physician explained that 
neither he nor his colleagues knew "of . . . [any] medical 
literature to support any relationship between a long ago low 
back injury and present day degenerative disease of the 
lumbosacral spine.  In fact, the causes of degenerative disc 
disease and hypertrophic bony changes are general and 
unknown."  According to this physician, "[m]ost 
degenerative disease of the lumbosacral spine in this world 
comes about without any history of injury."  The physician 
also expressed his opinion that the veteran "seems to be 
predisposed to degenerative disease of the spine because he 
has not only lumbar spine stenosis but also-by his 
reporting-cervical spine stenosis.  The physician, 
therefore, diagnosed post lumbosacral spine surgery for 
lumbar spine stenosis.  

Subsequently, in April 1998, this physician confirmed these 
opinions.  In particular, the physician expressly stated that 
the veteran has degenerative disc disease and that his 
degenerative disc disease is not related to his 
service-connected lumbosacral strain.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that the degenerative disc disease of the 
veteran's spine had its onset during service, was the product 
of continued symptoms since service, or was caused, or made 
worse, by an already service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  Consequently, the 
veteran's claim for service connection for degenerative disc 
disease of the spine is not well grounded.  Caluza, supra.  



Paragraph 30 Benefits

The veteran's claim of entitlement to a temporary total 
rating based on laminectomy surgery performed on June 7, 1995 
which either necessitated at least one month convalescence or 
resulted in severe post-operative residuals is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that the veteran has presented a 
claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  There is no 
indication of any outstanding pertinent records that could be 
obtained.  The record is, therefore, complete.  As sufficient 
data exist to address the merits of the veteran's claim, the 
Board concludes that the VA has adequately fulfilled its 
statutory duty to assist the veteran in the development of 
his claim.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 (1990); Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  

According to the pertinent regulatory provision, a temporary 
total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to a non-bed care) or outpatient release 
that entitlement is warranted under paragraph (a)(1), (2), or 
(3) of this section effective the date of hospital admission 
or outpatient treatment and continuing for a period of 1, 2, 
or 3 months from the first day of the month following such 
hospital discharge or outpatient release.  The termination of 
these total ratings will not be subject to § 3.105(e) of this 
chapter.  Such total rating will be followed by appropriate 
schedular evaluations.  38 C.F.R. § 4.30 (1999).  

Total ratings will be assigned under § 4.30 if treatment of a 
service-connected disability resulted in:  (1)  surgery 
necessitating at least one month of convalescence; (2)  
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3)  immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a) (1999).  

A total rating awarded under § 4.30 may be extended as 
follows:  (1)  extensions of 1, 2, or 3 months beyond the 
initial three months may be made under paragraph (a)(1), (2), 
or (3) of this section and (2)  extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made under paragraph (a)(2) or (3) of this section upon 
approval of the Adjudication Officer.  38 C.F.R. § 4.30(b) 
(1999).  

Review of the claims folder in the present case indicates 
that, on June 7, 1995, the veteran underwent L3-L4-L5 
decompressive laminectomies for relief of nerve root 
pressure.  His pre and post-operative diagnosis was lumbar 
spinal stenosis.  He was discharged two days after the 
surgery.  Subsequent medical records illustrate follow-up 
care.  

Clearly, it was the veteran's lumbar spinal stenosis that 
necessitated the June 1995 surgery.  Service connection has 
not been awarded for lumbar spinal stenosis.  A complete and 
thorough review of the claims folder indicates that the 
veteran's only service-connected low back disability has been 
defined as lumbosacral strain.  Because the condition 
requiring the surgery in June 1995 was not a 
service-connected disability, a temporary total rating for 
convalescence purposes cannot be awarded.  See 38 C.F.R. 
§ 4.30(a) (1999) (which stipulates that temporary total 
ratings will be assigned under § 4.30 if treatment of a 
service-connected disability results in (in relevant part) 
surgery necessitating at least one month of convalescence or 
surgery with severe postoperative residuals).  

The Board acknowledges that, throughout the current appeal, 
the veteran has asserted that his service-connected 
lumbosacral strain "worsened to the point where" it also 
resulted in spinal stenosis.  See, e.g., T. at 7-10, 18.  
Significantly, however, the pertinent medical evidence which 
has been obtained and associated with the claims folder does 
not support this contention.  In fact, in a January 1995 
letter, a private physician expressed his opinion that the 
veteran's severe lumbosacral spinal stenosis, which 
necessitated the June 1995 surgery, "appears to be related 
to both congenital spinal stenosis and degenerative joint 
disease."  The physician did not conclude that the veteran's 
lumbosacral spinal stenosis was caused by his 
service-connected lumbosacral strain.  

Increased Rating For
Lumbosacral Strain

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1999).  

The veteran's lumbosacral strain is currently evaluated as 
40 percent disabling.  Diagnostic Code 5295 provides that 
evidence of severe lumbosacral strain resulting in listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion warrants the assignment of a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Code 5295 (1999).  (A 
40 percent disability evaluation is the highest rating 
allowable for lumbosacral strain.  Id.)  

At the August 1996 personal hearing, the veteran testified 
that he takes pain medication and wears a back brace 
constantly.  T. at 6.  According to recent pertinent 
post-service medical records, the veteran experiences pain 
and stiffness in his low back; wears a brace for lumbosacral 
support; and has bilateral (right greater than left) L5, S1 
lumbar radiculopathies, weakened movement of his lumbosacral 
spine, and excessive fatigability.  However, no evidence of 
motor, sensory, or reflex impairment in his lower extremities 
or incoordination has been shown.  The veteran's lumbar 
mobility was described as markedly restricted in June 1996 
and poor in January 1997.  Thereafter, in May 1997, he showed 
functional range of motion in his lumbar spine without pain.  
Subsequently, however, at the August 1997 VA spine 
examination, the examiner concluded that, during flare-ups, 
the veteran's low back pain is greater, and the range of 
motion of his lumbar spine is even more decreased.  

Additional medical records illustrate the presence of other 
low back disabilities, including lumbar spinal stenosis 
requiring L3-L4-L5 decompressive laminectomies for relief of 
nerve root pressure in June 1995 as well as degenerative disc 
disease in the lumbar spine.  As the Board has previously 
discussed in this decision, service connection has not been 
awarded, and indeed is not warranted, for either the 
veteran's lumbar spinal stenosis or the degenerative disc 
disease of his lumbar spine.  

In this regard, the Board notes that the examiner who 
conducted the August 1997 VA spine examination diagnosed 
"post-op" lumbosacral strain, "post-op" laminectomy with 
marked decreased range of motion, as well as degenerative 
disc disease with spinal stenosis and with marked decreased 
range of motion and pain radiating into the extremities.  
Clearly, this examiner has associated some of the marked 
decreased range of motion of the veteran's lumbar spine with 
his post-operative laminectomy residuals and some with his 
degenerative disc disease.  Additionally, this examiner has 
associated the veteran's radiculopathy with his degenerative 
disc disease.  The examiner did not refer either the 
decreased range of motion of the veteran's lumbar spine nor 
his radiculopathy with his lumbosacral strain.  

Regardless of the exact symptoms associated with the 
veteran's service-connected lumbosacral strain and the 
particular symptomatology related to his nonservice-connected 
lumbar spinal stenosis, post-operative laminectomy residuals, 
and degenerative disc disease of his lumbar spine, the fact 
remains that the veteran is currently receiving the maximum 
schedular rating allowable for his service-connected 
lumbosacral strain.  See 38 C.F.R. § 4.71a, Code 5295 (1999).  
In this regard, the Board notes that, throughout the current 
appeal, the veteran has asserted that his service-connected 
low back disability should be evaluated under Diagnostic 
Code 5293, which rates impairment resulting from 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Code 5293 (1999).  In particular, at the August 1996 personal 
hearing, the veteran's representative cited the results of 
March 1995 EMG and NCV studies which provide evidence of 
radiculopathy.  T. at 16, 18.  (In this regard, the Board 
acknowledges that the report of these tests, which were 
completed in March 1995, reflect findings of bilateral (right 
greater than left) L-5, S-1 lumbar radiculopathies.)  

Significantly, however, as the Board has previously discussed 
in this decision, a VA physician initially expressed his 
opinion in a September 1997 document and subsequently 
confirmed his conclusions in an April 1998 statement that the 
veteran has degenerative disc disease and that his 
degenerative disc disease is not related to his 
service-connected lumbosacral strain.  The physician 
explained that neither he nor his colleagues knew "of . . . 
[any] medical literature to support any relationship between 
a long ago low back injury and present day degenerative 
disease of the lumbosacral spine.  In fact, the causes of 
degenerative disc disease and hypertrophic bony changes are 
general and unknown."  According to this physician, "[m]ost 
degenerative disease of the lumbosacral spine in this world 
comes about without any history of injury."   

Based on this medical evidence, the Board concludes that 
evaluation of the veteran's service-connected lumbosacral 
strain under Diagnostic Code 5293, which rates impairment 
resulting from intervertebral disc syndrome, is not 
appropriate.  See 38 C.F.R. § 4.71a, Code 5293 (1999).  
Therefore, because the veteran is currently receiving the 
highest allowable schedular rating for his service-connected 
lumbosacral strain, he may only receive a rating greater than 
40 percent for this disability based upon extraschedular 
evaluation.  

In this regard, the Board acknowledges that the veteran 
testified at the August 1996 personal hearing that, as a 
result of his low back disability, he is unemployable.  
T. at 3.  Additionally, the veteran's wife testified at this 
hearing that her husband does not lift anything, needs help 
taking out the garbage, cannot "put . . . up the food when . 
. . [they] go shopping," sits around the house, and falls 
when his legs give out on him (which she described was a 
"pretty constant" problem).  T. at 11-13.  In a March 1999 
document, a former employer of the veteran stated that the 
veteran had last worked for him (as a concrete/plaster 
finisher) in September 1994.  The employer, however, did not 
give the specific reason for the termination of the veteran's 
employment.  

Nevertheless, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1999).  The current evidence of record 
does not demonstrate that the veteran's service-connected 
lumbosacral strain has resulted in frequent periods of 
hospitalization or marked interference with employment.  Id.  
It is undisputed that lumbosacral strain has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
specified disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1999).  

Moreover, in an August 1996 letter, a private physician 
expressed his opinions that the changes brought on by the 
veteran's condition (including his post-operative laminectomy 
residuals, the degenerative disc disease of his lumbar spine, 
and the severe degenerative changes in his cervical spine) 
"are sufficiently severe that . . . [the veteran] will not 
be able to engage in manual type of work in the future.  He 
will not be able to lift more than 20 lbs. of weight."  The 
physician did not mention the veteran's service-connected 
lumbosacral strain.  Clearly, this statement indicates that 
any unemployability that the veteran may experience is the 
result of his nonservice-connected spine disabilities rather 
than his service-connected lumbosacral strain.  

Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule (with 
regard to the veteran's service-connected lumbosacral 
strain), the Board concludes that an extraschedular 
evaluation is not warranted.  A review of the evidence 
indicates, therefore, that an evaluation of no more than 
40 percent is warranted for the veteran's lumbosacral strain.  


ORDER

Entitlement to service connection for degenerative disc 
disease of the spine is denied.  

Entitlement to a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 based on laminectomy 
surgery performed on June 7, 1995 is denied.  

Entitlement to a disability rating greater than 40 percent 
for lumbosacral strain is denied.  


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

